DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Urry et al (USPGP 2013/0327201).
Regarding Claims 1,11, Urry discloses a guitar pedalboard for creating a loop comprising:
a touch screen display 12 for displaying a plurality of tracks of a loop (para. 0053), wherein the touch screen display can be used to adjust a parameter of each track and the loop (paras. 0023, 0053); and
a plurality of footswitches 22n, 23n corresponding to the plurality of tracks, wherein the footswitches can be used to independently record and play each track of the loop (paras. 0054, 0056).
Regarding Claims 2,12, Urry discloses using APPLE GARAGEBAND (para. 0056), GARAGEBAND is known in the art to enable a touchscreen user to adjust parameters (such as track volume). 
Regarding Claims 3,4,13,14 Urry discloses the display is adapted to enable recording, overdubbing, or playing the tracks simultaneously or only one track at a time (paras. 0053, 0054). APPLE GARAGEBAND is also known for performing these functions (para. 0056).
Regarding Claims 5,6,15,16 Urry discloses the display is adapted to enable syncing the tracks; playing a first track; and recording, overdubbing, or playing one track at a time (para. 0053-0056). APPLE GARAGEBAND is also known for performing these functions (para. 0056).
Regarding Claims 7,17, Urry discloses the display is adapted to enable assigning multiple effects to an audio input (paras. 0030, 0032, 0033) or the tracks (Fig. 3).
Regarding Claims 8,18, Urry discloses the display is adapted to cause a processor to perform one or more instructions comprising adjusting a level or panning of audio inputs (knobs, para. 0030), or selecting an output (cabinet) to directly monitor audio inputs (para. 0030). 
Regarding Claims 9,19 Urry discloses adjusting a volume of audio inputs (para. 0026).
Regarding Claims 10,20, Urry discloses routing one or more audio inputs to a track, routing a track to an output (para. 0053).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837